Title: To Benjamin Franklin from Benjamin Putnam, 12 February 1781
From: Putnam, Benjamin
To: Franklin, Benjamin



  
    Bassterre G/loupe [Guadeloupe] Feby the 12th. 1781.
    May it please Your Excellency
  
A singular Circumstance lately taking Place here, in which myself am now concern’d, I wish to serve as a sufficient Apology for this Intrusion, while a stranger, & in a private Life, on Your Excellency. In the Course of the last week a large elegant & uncommonly fast sailing Pilot-Boat-Schooner was surprised in a certain Harbour in Antigua by seven American Prisoners, not long before taken by the same Privateer Schooner, & navigated here by the same Americans, assisted by two Foreigner one Genoese, & one Frenchman, equally concern’d in capturing sd. Schooner. In beating into this Harbour, in sight of the Multitude, she was boarded by a Garde Coasta in Company with 2 Frigates that happened to be turning into the harbour at the same time. They found on Deck these nine Captors, & Confin’d in the Cabbin & Hall, twenty five Prisoners, English.—
Among the Number was one Lieut: who belonged to the Vessel— The Privateer was libelled & by the Admaralty condemn’d & adjudged the just Property of the Captores together with three prime Slaves found on board, which made out the Number, 25. The Gentn. of the eldest Frigate, Cybele was & is present during tryal. But not contented with the judment has appealed to France for a seccond hearing. Or, rather, which is not alone my Beliefe, to enduce the Captors, who when taken, not long before, by the same Privateer, were striped of Money & Cloathing, to give up their Right, or at least, compound for some small Consideration. Finding them thus circumstanced, after such an Heroic Exploit that deserves Aplause; I purchased the Pretentions of the seven Americans, & have, having Occassion to return to Boston soon, appointed Monsiur Casamajor, Merchant in this Town, a Gentleman of a vast Fortune & most unexceptionable Character, to be my Attorny here.— The above Privateer mounted thirteen Excellent Cannen & was compleatly fitted with every necessary Article for a Cruise, from which, at this time she had just returned & with but small Expenditures.— In my Purchase, relying on the great good Disposition of the Court of France to redress any such agreivance in the Americans, I gave them a genteel Encouragement to Acts of Bravery.— Your Excellency may have a distant knowledge of me, by Resolves of Congress in my Favor, in Sept. 1779, on the Court of france for Restitution for a Vessel, which I was concern’d in cutting out of an Enemys Port, & which afterwards was taken from me & Return’d by Count d’Arbaud Governour of Gaudeloupe, to Antigua. Should the Appeal come before the Court of France, give me leave earnestly to request your Excellencys Interposition in my behalf which is the Prayer of, may it please Your Excellency,— Your Excellencys Most Obedt. Humble Servant
Benj. Putnam.


  Perhaps Sir, it may to you, appear vain in me to claim for my Friend & Relation Majr. Genl Putnam. B. Putnam.
L. D. Benj. Franklin Esqr—
P.S. ’tis that this Vessel with her 3 Slaves is worth in this Place 8,800 Milled Doll. Benj. Putnam

 
Notation: Feb 12 —81
